       Case 2:20-cv-02351-SSV-DMD Document 25 Filed 12/28/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    LELIA STELLY, ET AL,                                    CIVIL ACTION

    VERSUS                                                     NO. 20-2351

    DONALD LAY, ET AL.                                    SECTION “R” (3)



                          ORDER AND REASONS


        Defendant, State Farm Mutual Automobile Insurance Company (State

Farm), moves to remand on the grounds that the removal petition did not

include written consent from State Farm to the removal. 1 Other defendants,

Starr Indemnity & Liability Company, Cert Operations, LLC, Coal Emissions

Reduction      Technologies,   Inc.,   Combustion    Emissions    Reduction

Technologies, Inc., and Donald Lay (collectively “Lay defendants”), oppose

the motion.2 Because State Farm did not timely file its motion to remand,

the Court denies the motion.




1       See R. Doc. 21.
2       See R. Doc. 22.
     Case 2:20-cv-02351-SSV-DMD Document 25 Filed 12/28/20 Page 2 of 3




I.    DISCUSSION

      This case arises from a car accident. Plaintiffs Lelia Stelly and William

Stelly allege that they were rear-ended by defendant Donald Lay on August

11, 2019. 3 Plaintiffs assert that they sustained severe permanent injuries as

a result of the accident.4 Plaintiffs filed suit against Lay, Lay’s alleged

employers,5 and the alleged insurer of Lay’s employers. 6 Plaintiffs also sued

State Farm Mutual Automobile Insurance Company, 7 plaintiffs’ alleged

insurer. The Lay defendants removed to this Court on August 25, 2020,8 and

State Farm filed its motion to remand on November 17, 2020.9

     State Farm challenges the removal on procedural grounds, i.e., lack of

consent, rather than on the absence of subject matter jurisdiction. Title 28,

United States Code, section 1447 provides that “[a] motion to remand the

case on the basis of any defect other than lack of subject matter jurisdiction

must be made within 30 days after the filing of the notice of removal under




3     See R. Doc. 1-1 at 5-6 ¶ 3.
4     See id. at 6-7 ¶¶ 5-6.
5     The state-court petition alleges that Cert Operations, LLC, Coal
Emissions Reduction Technologies, and Combustion Emissions Reduction
Technologies, Inc. are Lay’s employers. See R. Doc. 1-1 at 8 ¶ 11.
6     See id. at 8 ¶ 12. The employers’ alleged insurer is Starr Indemnity &
Liability Company.
7     See id. at 8 ¶ 13.
8     See R. Doc. 1.
9     See R. Doc. 21.
                                     2
     Case 2:20-cv-02351-SSV-DMD Document 25 Filed 12/28/20 Page 3 of 3




section 1446(a).” If a party fails to move to remand within the thirty-day

period, that party waives the opportunity to challenge removal. Baris v.

Sulpicio Lines, Inc., 932 F.2d 1540, 1543 (5th Cir. 1991) (“Even if this matter

was improperly removed, the plaintiffs waived the opportunity to challenge

the removal” because “plaintiffs’ motion for remand is untimely”).

      The Court finds that State Farm’s motion to remand is untimely. State

Farm filed its motion to remand on November 17, 2020, eighty-four days

after the notice of removal was filed on August 25, 2020. 10 State Farm does

not dispute that it failed to file a motion to remand within thirty days after

the Lay defendants filed the notice of removal. Indeed, State Farm has not

even filed a reply to the Lay defendants’ opposition. Accordingly, the Court

finds State Farm’s procedural challenge to removal as untimely, and its

motion to remand is denied.



III. CONCLUSION

      For the foregoing reasons, the motion is DENIED.

       New Orleans, Louisiana, this _____
                                     28th day of December, 2020.


                         _____________________
                              SARAH S. VANCE
                       UNITED STATES DISTRICT JUDGE

10    See R. Doc. 1.
                                      3
